[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has moved to strike the special defense of sovereign immunity under C.G.S. § 4-165. The plaintiff claims in its motion to strike that such special defense is legally insufficient because, under C.G.S. § 52-556, any person injured through the negligence of any state employee while operating a motor vehicle owned or insured by the state against personal injury shall have a right of action to recover damages against the state.
Connecticut General Statutes § 52-556 is a specific exception to C.G.S. § 4-165, which states that no state employee shall be personally liable for injuries or damages caused in the discharge of his duties.
The court finds that this case falls within C.G.S. §52-556 in that the defendants have admitted that the defendant employee, Joseph McGuinness, was at the time of the accident, I driving a vehicle owned by the state.
The defendants have also alleged that the motion was untimely because Practice Book § 114 allows fifteen days to plead to a special defense. While this is true, there is no rule preventing a filing after fifteen days unless a reply to the special defense was filed. Accordingly, the objection on this ground must be overruled.
The motion to strike the special defense is granted.
D. Michael Hurley Judge Trial Referee CT Page 4392